﻿I should like, first of all, to extend to Ambassador von Wechmar, on behalf of the Government and people of the Republic of Trinidad and Tobago and on my own behalf, sincere congratulations and best wishes on his election to the presidency of this Assembly. His task is no easy one, for at this time the international community is faced with a number of extremely serious problems. My delegation is sure, however, that his diplomatic skill and understanding will greatly assist in guiding us in our search for solutions to those myriad problems,
79.	I should also like at this time to express my profound gratitude to the outgoing President for the able manner in which he conducted the deliberations of not only the regular session of the Assembly but also the three special sessions during the year in which he held office. His patience and tact did much to ensure the best results in very difficult circumstances.
80.	My delegation wishes to pay a tribute to the Secretary- General and his staff for their tireless efforts in the pursuit of peace and harmony among the nations of the international community. Through you, Sir, I should like to pledge the support of the Republic of Trinidad and Tobago for his continuing efforts in that direction.
81.	In closing these words of greeting, I warmly welcome Zimbabwe to its first regular session of the General Assembly, and Saint Vincent and the Grenadines, the newest entrant to this family. The accession to membership of those two States has been the source of immense satisfaction to the Government of Trinidad and Tobago; in the one case because we have watched the struggle of the people of Zimbabwe, a struggle for freedom and justice, and have seen history record the triumph of the principle of self- determination over oppression and have seen the tragic loss of lives of citizens of Zimbabwe in the struggle vindicated; in the other, because Saint Vincent is a sister Caribbean country, with which the Republic of Trinidad and Tobago has close historical links, which we are confident will continue and be strengthened, as much through our regional integration movement as through our participation in this Organization and its agencies.
82.	In that connection, there must and can be no further delay in the achievement of independence by the people of Belize. For too long have the aspirations of the people of Belize to self-determination and independence been obstructed by threats to the territorial integrity of their country. We, repeat that the administering Power and all those nations with a real capability to do so should take the measures within their competence to guarantee by all credible means strict respect for the territorial integrity of an independent Belize, so that that Caribbean country can take its rightful place among the family of nations at the thirty- sixth session of the General Assembly.
83.	I indicated that the task of the President in presiding over the current session will not be an easy one, That is so because this Assembly is taking place at a time when nations are demonstrating more than ever before their inability to learn from the lessons of history. It is curious that the greatest tragedies of mankind, wars for colonial domination and world wars, tend to be regarded as the great landmarks of history. In our view, evidence of man's creative genius should truly be history's great landmarks. We have witnessed the extent of man's creative genius in changing swords into ploughshares—in creating this body after destruction, as a means of ensuring greater co-operation among sovereign nation States. In the affairs of nations, necessity is the progenitor of creativity. The scourge of war, like the scourge of pestilence and disease, has therefore impelled man in his own self-interest to co-operate with his fellow man.
84.	Members will forgive me if I say that the perception of my delegation is that we are standing on the brink of a crisis of unprecedented proportions. The fact is that in the face of this crisis we are squandering resources, squandering lives, squandering goodwill, and most distressing of all, squandering the opportunities that now exist: opportunities to build, to construct and to co-operate and so forestall the crisis or at least minimize its proportions.
85.	Undoubtedly there exists a positive correlation between periods of progress, in the sense of social, economic and technological advancement, and periods of cooperation between nations. Such an analysis can only serve to underline the imperative need for universal solidarity in this decade and beyond. The United Nations provides a forum for such co-operation.
86.	What is the present level of economic development in the third world? It is characterized by malnutrition, high unemployment, absence of safe water supplies, poor housing, high levels of illiteracy, short life expectancy: in short, an absence of most of the basic needs for survival. Such tangible evidence of suffering constitutes cold economic indicators which tell their own story.
87.	Protectionist measures in developed countries have increased; the terms of trade of developing countries in general have deteriorated; official development assistance by developed countries as a percentage of GNP has declined; the economies of third world countries have become characterized by slow growth rates, high inflation, vast current account deficits and external debts that have reached alarming proportions. Yet the just call by the developing countries for a fundamental change in the existing world economic order—a prerequisite for progress in the field of international economic co-operation—has elicited increasingly negative responses from the developed nations.
88.	Even the most optimistic among us will accept that the recently concluded eleventh special session of the General Assembly has failed. The two principal items on the agenda of that special session, first, the preparation of a new International Development Strategy for the Third United Nations Development Decade—the 1980s—and, secondly, agreement on procedure and the drawing up of an agenda for the launching of a new round of global negotiations on international economic co-operation, have dominated the attention of delegations in New York since the end of the thirty-fourth session of the General Assembly. These important issues have been the central preoccupation of third world countries over the past year. The failure of the eleventh special session is therefore a source of major distress, representing as it does the latest manifestation of the extreme reluctance of the developed countries to meet the justifiable requests of the developing world for restructuring the existing iniquitous system of international economic relations. My delegation laments that another opportunity has been squandered.
89.	Another chapter in the long list of failures: the fifth session of UNCTAD, the United Nations Conference on Science and Technology for Development, held at Vienna, the Third General Conference of UNIDO, and the work of the Committee of the Whole, In addition, there has been the signal failure on the part of some developed countries to adhere to principles recognized by the overwhelming majority of the international community as being necessary to safeguard the common heritage of mankind.
90.	It is the view of my delegation that a most fundamental contribution which can be made in this Organization towards satisfying the need for human solidarity in the 1980s and beyond lies in the opportunity to make available the benefits of scientific technological advance to developing countries on terms that will bridge rather than widen the gap between the industrialized North and the developing South.
91.	On 6 May 1980, the third session of the United Nations Conference on an International Code of Conduct on the Transfer of Technology ended in failure, leaving unresolved the major outstanding issues. The Conference failed because many of its participants were not prepared to exercise the "political will and flexibility" which the General Assembly had urged on Member States in resolution 34/195. The major issues remained unresolved because those who could contribute to their solution have, in concert with the trans- nationals registered under their jurisdiction, refused to do so. Over three sessions of the Conference, the interests of transnationals have been supported and defended by those countries which continue to ignore and defy the will and interest of those many members of the international community. We all nevertheless recognize that the transfer and acquisition of technology on just and equitable terms are basic to the achievement of the New International Economic Order.
92.	It is not only in the area of a code of conduct for the transfer of technology that the interests of transnationals have been obdurately advanced by those who support them. The entire panorama of their operations continues to reveal an over-all insensitivity to the interests and demands of the weaker and poorer peoples of the world. Indeed, at times, their operations threaten to consume not only the small States on which they feed, but also to destroy the real interest and goodwill of the States that offer them parental protection. Some of these transnationals continue to refuse to deal with small States whose sovereign resources they exploit. They continue to manipulate markets solely in their own interests. They stubbornly resist any change in their unacceptable traditional commercial practices and they refuse to respond to all initiatives which would restructure the existing pattern of international scientific and technological relations. All this, together with their absence of commitment to the over-all interest of the poorer countries, has tended to thwart the developmental objectives of third- world countries and, moreover, sometimes to subvert the course of justice.
93.	The poorer and weaker countries of the world must resist this and seek together to devise mechanisms to eradicate the bases of these practices. The Government of Trinidad and Tobago is convinced of the positive and practical role that science and technology can and must play today if there are to be any better prospects for change in the international economic situation.
94.	The Government of Trinidad and Tobago will continue to participate in every forum in which these issues are raised and will contribute in every way it can to redressing the existing imbalances, many of which derive from the traditional operations of transnationals. The Government shares the view of those countries of the Group of 77 that believe that legislation should be enacted on the national level in respect of the transfer of technology as one measure in the struggle to achieve a balanced and independent relationship with transnationals and those whose ultimate interests they serve. The Government of Trinidad and Tobago is in fact considering such legislative measures at this very moment.
95.	The failure to make progress in this area is most significant because outdated and inappropriate technology in developing countries will continue to frustrate efforts at development even if rapid changes are effected in the three other important areas identified for the establishment of the New International Economic Order.
96.	Those three major areas are themselves interdependent and closely related. First, it is necessary to have a comprehensive reform of the framework governing international trade so as to ensure that it facilitates and promotes the restructuring of the international division of labour in line with the growing industrial potential of developing countries and the shift in the comparative advantage of industry towards them. Here I need only mention the failure of the fifth session of UNCTAD and draw attention to the frustrations experienced by the developing countries on the Trade and Development Board when seeking to implement some of the resolutions adopted at Manila last year.
97.	The second major area that has been identified for reform concerns the international monetary and financial system, in which there is urgent need for the evolution of a new global monetary and financial framework that is fully responsive to the needs of the developing world, In this regard the South-North Conference on the International Monetary System and the New International Order, which was held at Arusha from 30 June to 3 July of this year, provided an opportunity for both the North and the South to consider proposals for a radical restructuring of the international monetary system so as to secure more equitable participation by all States members of the international community and to support programmes of development and transformation in the third world,
98.	My delegation is fully aware that fundamental transformation can take place only over a period of time, given the spirit of co-operation between the industrial countries and the third world. It is for that reason that my delegation lends its support to the urgent transitional measures within the framework of IMF which were suggested for immediate implementation pending the building of a new monetary order.
99.	First, IMF should be equipped and prepared to finance third world deficits that are the result of serious and disciplined efforts at development and structural change. The conditions attached to such financing must reflect the sovereign right of States to choose their own social and economic models and developmental paths.
100.	Secondly, access to a higher credit charge of IMF should be guided by unambiguous recognition that a large part of the third world deficits is due to factors for which third world countries are not responsible and over which they have no control.
101.	Thirdly, the compensatory financing facility of IMF should be expanded, with low conditionality, to deal with external shock deficits of the third world. The facility should be related to the size of the externally induced deficit and not to the quota of a country in IMF.
102.	Fourthly, the special drawing rights of IMF should be made the principal reserve asset, and the role of national currencies in international settlements should be effectively reduced. Finally, a mechanism of appeal and international arbitration independent of IMF should be set up to deal with disputes between the Fund and member countries seeking access to such funds.
103.	The third major area in which change is needed is the field of economic co-operation among developing countries, based on the principle of collective self-reliance, which should constitute a dynamic and vital component of an effective global strategy.
104.	Resolution 127 (V), which was adopted by UNCTAD at Manila on 3 June 1979, urged the developed countries and the international organizations to
"provide appropriate support and assistance to the process and activities of economic co-operation among developing countries, notably in fulfilment of the relevant resolutions of the General Assembly and of UNCTAD, bearing in mind the Arusha Action Plan	" 
105.	Another opportunity has been lost since the assistance and support measures requested were not forthcoming from the developed countries when the developing countries introduced draft resolution TD/B/C.7/L.9  calling for those support measures, That leads me seriously to question whether developed countries support the principles and goals of economic co-operation among developing countries.
106.	To deny assistance to and withhold benefits from countries which find themselves in dire need is one thing, but to take unilateral action based on totally spurious grounds in such a way as to deprive countries of their shared patrimony represents a level of violation of the rights of nations and peoples that is totally unacceptable. Yet that is the direction which international political affairs seem to have taken over the past year or so.
107.	In respect of the law of the sea, my delegation is hopeful that the final working session of the Third United Nations Conference on the Law of the Sea, in 1981, will find the industrialized countries demonstrating a spirit of compromise and accommodation, as did the Group of 77 at the session concluded recently. My delegation wishes, however, to express its deep regret that, notwithstanding the spirit of goodwill and understanding shown by the majority, one or two Governments have found it necessary to act in such a way as to abridge the rights of all mankind by purporting to authorize their nationals to explore and exploit the riches of the deep sea-bed outside any generally accepted international legal framework.
108.	The Government of the Republic of Trinidad and Tobago wishes to give notice that it considers the enactment of such unilateral legislation to be inadmissible under existing international law since it is a derogation of a peremptory norm of international law—namely, that the sea-bed and the ocean floor beyond national jurisdiction are the common heritage of mankind. The Government of the Republic of Trinidad and Tobago herewith registers in the strongest possible terms its protest at such enactments and declares that it does not recognize the competence of any one to exercise rights over the areas of the sea-bed on the basis of so-called traditional freedom of the high seas.
109.	My delegation notes that the lessons of history have not been learnt. Individual acts of aggression the consequences of which, in terms of human suffering, were known, have been prosecuted in complete disregard of that suffering.
110.	In the Middle East, the international community has witnessed the absence of any meaningful progress towards realizing the inalienable and imprescriptible right of the Palestinian people to self-determination and national independence. Recent events demonstrate a degree of intransigence and an unwillingness to recognize that fulfilment of the legitimate aspirations of the Palestinian Arab people is central to the achievement of a just and lasting peace in the Middle East. My delegation reaffirms its firm support for the Security Council resolutions that have laid down an internationally acceptable framework for a just and honourable settlement and urges all parties to the conflict to resolve through peaceful means this issue which constitutes a threat to the peace and stability of the world and to accept the fact that the Palestine Liberation Organization must also have a role in any meaningful negotiations.
111.	At this very moment and in defiance of the world community, in defiance of the relevant decisions and resolutions of the Security Council and the General Assembly and, moreover, in defiance of the advisory opinion of the International Court of Justice on Namibia,  the racist regime of South Africa still maintains its illegal stranglehold on Namibia. We join the progressive forces of the world in intensifying our continuing efforts not only to ensure that Namibia is freed of the South African yoke but also to hasten the day of freedom itself for the majority of the people of South Africa. The evil of apartheid must be exorcised.
112.	The international community and its constituent members, if they are to avoid a totally unmanageable and uncontrollable international situation with the attendant breakdown of those values on which international relations were founded, must look beyond the narrow and constricting confines of the all-consuming national interest, and seek to take in concert such action as will realize the broader demands of all peoples to live in peace with their neighbours, assured of their security from external aggression and confident that respect for their sovereignty, political independence and territorial integrity is genuinely safeguarded. Such are the responsibilities we all share, and such is the respect for internationally accepted principles which must be observed if this imperative need for human solidarity in the 1980s and beyond is ever to be realized.
113.	Trinidad and Tobago has resisted all promptings from within its own national boundaries and from outside to interfere in the domestic affairs of other States. This does not mean, however, that Trinidad and Tobago is not mindful of the need to co-operate to the extent of its capabilities with its friends and neighbours, while at the same time guarding jealously its own sovereign independence.
114.	Trinidad and Tobago, as a small developing country, dependent on limited reserves of a non-renewable source of energy—petroleum and natural gas—has sought to find ways and means through which the advantages that positively accrue to the people of Trinidad and Tobago as a result of the current favourable international market conditions for those resources can be shared in a beneficial way with the peoples in the Caribbean sub region. I say without any suggestion of self-congratulation that the effort which the Republic of Trinidad and Tobago makes in this regard in terms of the size of its economy and in the current absence of resource security, far exceeds the contributions being made by many industrialized countries which have pledged to commit 0.7 per cent of their gross national product as official development assistance and have consistently failed to attain this modest mark. When one considers that these same industrialized countries are pursuing proposals to coerce small developing countries like Trinidad and Tobago to accept ever-increasing burdens for the receipt of UNDP assistance through the adoption of new criteria for allocating indicative planning figures, in order to decrease their own already, in some cases, diminishing contributions, one questions whether the industrialized countries are really serious about making any meaningful contribution to third world countries.
115.	I should like to emphasize here that my delegation strongly rejects these attempts and would hope that others would join with us in reiterating the universality of the UNDP programme and in opposing any cut-off point for such assistance.
116.	Trinidad and Tobago has created an oil facility which is available to countries in the region that have been our traditional trading partners. This facility provides for the financing of the incremental cost of petroleum products, fertilizers and asphalt to States members of CARICOM, The financing of the incremental cost is applicable only where the products are supplied from Trinidad and Tobago and market prices as of 1 January 1979 are used as the base prices against which the incremental cost will be estimated, The facility, which became effective on 1 January 1980, is geared towards ameliorating balance of payments difficulties in the immediate future in the CARICOM countries by reducing the amount of foreign exchange to be disbursed in payment for petroleum products. To this end, the terms of the loan assistance are structured so as to maximize the net transfer of foreign exchange in the near term and, at the same time, to keep maximum debt repayment at a level which the beneficiary countries can be reasonably expected to service with the growth of their economies over the medium and longer term. A maturity of 15 years, therefore, has been proposed for the repayment of loans with grace periods of three years at an interest rate of 3 per cent in the case of the more developed countries of CARICOM, and in the case of the less developed countries of CARICOM at an annual interest rate of 2 per cent, with interest capitalized during the grace period in all cases.
117.	Under the facility, financial assistance will be of a purely programme type and in this way it is expected that the speed and magnitude of the resource transfer will not be hindered by project preparation capability which is a major restraint to the disbursement of loan funds already available.
118.	The international community is at the moment taking steps to establish a new communication and information order. The Government of Trinidad and Tobago recognizes that a free and responsible press is an essential feature of a democratic society. I wish, however, to reiterate that each Government and State has the right to determine its own national priorities based on acceptable international standards, from which there can be no derogation. It follows, therefore, that whenever attempts are made by national or transnational entities to subvert those priorities or derogate from those standards, such attempts must be vigorously resisted.
119.	In conclusion, I should like to enjoin others to return to fundamental principles and to reconsider and reaffirm those principles of co-operation on which this Organization is based. I use the expression co-operation as the antithesis of conflict and discord, which are forces of destruction. I remain convinced that the hour is not too late, that in spite of the perceptible slow-down in effort over the last year, real progress can still be made. Indeed, we have made some progress in the past, small imperceptible steps towards our goal of a more just, more equitable, more humane international community. But the road ahead is long and fraught with many perils. We must continue to persevere.
